       Case 1:16-cr-00209-SHR Document 147 Filed 09/03/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                 :   No. 1:16-CR-209
                                         :
         vs.                             :
                                         :
ANDREW MANGANAS,                         :
                                         :
               Defendant.                :   Judge Sylvia H. Rambo


                                  ORDER

      AND NOW, this 3rd day of September, 2021, upon consideration of

Defendant Andrew Manganas’ motion to vacate, set aside, or correct sentence under

28 U.S.C. § 2255 based on ineffective assistance of counsel (Doc. 116), and in

accordance with the accompanying memorandum, IT IS HEREBY ORDERED

that the motion is DENIED.

                                                 s/Sylvia H. Rambo
                                                 Sylvia H. Rambo
                                                 United States District Judge
